Citation Nr: 0927718	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  08-03 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
to include as due to asbestos exposure. 

2.  Entitlement to service connection for bilateral hearing 
loss to include as due to radiation exposure.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to April 
1946.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Muskogee, Oklahoma, (hereinafter RO).  

This case has been advanced on the Board's docket.


FINDINGS OF FACT

1.  Neither diabetes nor hearing loss was shown in service or 
within one year of service.  

2.  There is no competent evidence linking diabetes or 
hearing loss to service. 

3.  Hearing loss is not a disease that warrants presumptive 
service connection on the basis of being a disease specific 
to a radiation-exposed Veteran or a radiogenic disease.  


CONCLUSIONS OF LAW

1.  Diabetes was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 

2.  Hearing loss was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.385 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in letters dated in September 2005 and February 
2007, the RO advised the claimant of the information 
necessary to substantiate the claims at issue.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, he was provided 
with information regarding ratings and effective dates by the 
letter dated in February 2007.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Any error related to this 
element is harmless.  

Although February 2007 letter was not sent until after the 
initial adjudication of the claims, it was followed by 
readjudication and the issuance of supplemental statement of 
the case in August 2008.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  The 
actions of the RO have served to provide the Veteran with 
actual notice of the information needed to prevail in his 
claims, and the RO has not committed any notification error 
that has affected the essential fairness of the adjudication.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Therefore, the Board finds that there was no prejudicial 
error; notification errors did not affect the essential 
fairness of the adjudication.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  As such, the Board finds that the duty 
to notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, and the Veteran's own 
statements and evidence he presented.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA 
examination is not warranted because, as discussed below, 
there is no evidence meeting the low threshold that the 
evidence "indicates" that there "may" be a nexus between 
diabetes or hearing loss and the Veteran's service, such as 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis
 
Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including diabetes and sensorineural 
hearing loss, for which service connection may be presumed if 
the disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

A.  Diabetes Mellitus

Review of the claims file reveals statements from the Veteran 
contending that he developed diabetes as a result of exposure 
to asbestos during his service in the United States Navy 
during World War II, to include aboard the U.S.S. Harry Lee.  
Service by the Veteran aboard this vessel is documented by 
official service department records. 

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in the 
VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(Jan. 31, 1997).  Also, a precedent opinion by VA's Office of 
General Counsel has discussed the development of asbestos 
claims.  See VAOPGCPREC 4-00 (Apr. 13, 2000).

VA must analyze the Veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols, using the following criteria.  
Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  The latency period for 
asbestos-related diseases varies from 10 to 45 or more years 
between first exposure and development of disease.  Manual 
M21-1, Part VI, para. 7.21(b)(2) (Jan. 31, 1997).  An 
asbestos-related disease could develop from brief exposure to 
asbestos.  Id.

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the Veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have made specific reference 
to the DVB Circular and discussed the RO's compliance with 
the Circular's claim-development procedures).  With these 
claims, the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  Manual M21-1, Part 
VI, para. 7.21(d)(1) (Jan. 31, 1997).

In this case, while the RO issued the Veteran a letter in 
April 2007 asking the Veteran to provide some evidence as to 
the relationship between exposure to asbestos in service and 
the disability claimed to have been caused by such exposure, 
the RO did not request that the Veteran provide evidence to 
support his assertion that he was exposed to asbestos during 
service or otherwise develop the matter of whether the 
Veteran was exposed to asbestos during service.  Given the 
evidence of the Veteran's service aboard a naval vessel in 
World War II, the Board finds that his contentions regarding 
in-service exposure to asbestos are plausible.  Nevertheless, 
while the record reveals a diagnosis of diabetes, there is no 
competent evidence of record indicating, or even suggesting, 
that diabetes was incurred as a result of service, to include 
asbestos exposure therein.  In this regard, the service 
treatment records, including the reports from the April 1946 
separation examination, do not reflect diabetes, and the 
first reference to diabetes is contained in VA clinical 
records dated in 1994, several decades after separation from 
service.  

As for the Veteran's assertions that he has diabetes as a 
result of service, to include exposure to asbestos therein, 
such assertions cannot be used to establish a claim as a 
layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  
Espiritu; cf. Jandreau.  The Board observes that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology).  The Board finds, 
however, that the Veteran's lay statements in the present 
case are outweighed by the evidence contained in the service 
treatment records and the lack of any other competent medical 
evidence to support a conclusion that there is an etiologic 
relationship between diabetes and service.  As such, the 
claim for service connection for diabetes must be denied.  
Hickson, supra.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for service 
connection for diabetes, the doctrine is not for application.  
Gilbert, supra.  
 
B  Hearing Loss

To establish the existence of a current hearing loss 
disability for which service connection may be granted, at 
least one of the threshold pure tone levels at 500, 1000, 
2000, 3000, or 4000 Hertz, must measure more than 40 
decibels, or at least 3 of these 5 threshold levels must 
measure more than 25 decibels, or speech recognition must be 
lower than 94 percent.  38 C.F.R. § 3.385.  

The Veteran asserts that hearing loss is the result of 
exposure to radiation during service.  Service connection for 
a disability based upon exposure to radiation can be awarded 
on three different legal bases.  The first basis is a 
presumptive basis for diseases specific to radiation exposed 
Veterans under 38 C.F.R. § 3.309(d).  The second basis is 
based on exposure to ionizing radiation with the subsequent 
development of a radiogenic disease under 38 C.F.R. § 3.311.  
Finally, the Veteran is entitled to service connection if he 
can establish that a disability warrants service connection 
as defined by the general laws and regulations governing VA 
compensation entitlement; that is, on a direct or presumptive 
basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA regulations specify 21 types of cancer that warrant 
presumptive service connection if they become manifest in a 
"radiation-exposed Veteran" within specified periods of 
time.  38 C.F.R. § 3.309(d)(2).  Clearly, bilateral hearing 
loss is not a condition which warrants service connection on 
the basis of being a disease specific to a radiation-exposed 
Veteran under 38 C.F.R. § 3.309(d)(2).  As such, the 
preponderance of the evidence is against a grant of service 
connection on this basis.  38 C.F.R. § 3.309(d).

Service connection can also be pursued under 38 C.F.R. § 
3.311 on the basis of exposure to ionizing radiation and the 
subsequent development of a radiogenic disease.  38 C.F.R. § 
3.311.  Essentially, any form of cancer is considered a 
radiogenic disease within the meaning of the applicable 
regulations.  38 C.F.R. § 3.311(b)(2)(xxiv).  However, 
hearing loss is not a radiogenic disease and does not meet 
the criteria specified in the regulation.  As such, the 
preponderance of the evidence is against a claim for service 
connection for hearing loss under 38 C.F.R. § 3.311. 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran 
from establishing service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Given the fact that the condition claimed to be the result of 
exposure to radiation, hearing loss, is not presumed to be a 
disease specific to a radiation-exposed Veteran or a 
radiogenic disease, the RO did not conduct all of the 
development indicated to determine whether the Veteran was 
exposed to radiation in service.  In this case, the service 
treatment records do not reflect evidence of hearing loss, 
and the Veteran's hearing was evaluated as normal at the 
separation examination.  There is also no evidence of a 
current loss hearing loss disability as defined by 
38 C.F.R. § 3.385, much less any competent evidence linking a 
current hearing loss disability to service, to include the 
claimed exposure to radiation therein.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (That a condition or injury occurred 
in service alone is not enough; there must be disability 
resulting from that condition or injury).  As such, any 
further development to determine if the Veteran was exposed 
to radiation in service is not indicated. 

As for the Veteran's assertions that he has hearing loss as a 
result of service, as described above, such assertions cannot 
be used to establish a claim as a layperson is not qualified 
to render a medical opinion regarding the etiology of 
disorders and disabilities.  Espiritu; cf. Jandreau.  The 
Board also finds that these lay assertions are outweighed by 
the evidence contained in the service treatment records and 
the lack of any other competent medical evidence to support a 
conclusion that there is a current hearing loss disability 
that is etiologically related to service.  As such, the claim 
for service connection for bilateral hearing loss must be 
denied.  Hickson, supra.

Finally, in reaching the above decision, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claim 
for service connection for bilateral hearing loss, the 
doctrine is not for application.  Gilbert, supra.  
 

ORDER

Entitlement to service connection for diabetes mellitus to 
include as due to asbestos exposure is denied. 

Entitlement to service connection for bilateral hearing loss 
to include as due to radiation exposure is denied.  






____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


